Title: To Benjamin Franklin from the Comtesse de Golowkin, 7 March 1781
From: Golowkin, Wilhelmina von Mosheim, comtesse de
To: Franklin, Benjamin


Mon cher Papa,
rue roÿalle butte St. Roch le 7 Mars. [1781]
Il y à des Siècles que je ne vous ai vû—je trouve ce tems bien long, parceque je vous aime, voilà le beau tems, ne viendrès vous pas un jour dejeuner avec moi? Mandès moi celui qui vous conviendras et croÿés que vous ne saurès me faire un plus grand plaisir. Adieu, mon cher Papa, je vous embrasse bien tendrement, et j’attendrai votre reponse avec impatiance puisqu’elle doit m’aprendre quand je vous verrai.
Je vous prie de dire milles choses à Monsieur votre petit fils de ma part; j’espere qu’il me fairas aussi l’honneur de déjeuner chez moi—
 
Addressed: à Monsieur / Monsieur Le Docteur Francklin / a Passy
